DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 8 & 17 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 8 & 17 have been withdrawn. 
Applicant’s arguments, with respect to nonstatutory double patenting of Claims 1-18 have been fully considered and are persuasive.  The nonstatutory double patenting of Claims 1-18 have been withdrawn. 
Applicant's arguments filed 04NOV2021 have been fully considered but they are not persuasive. 
Examiner thanks the Applicant for the remarks regarding the Office Action dated 04AUG2021.  Applicant argues that the combination of prior art supporting the 35 USC 103 rejections of Claims 1 & 10 are improper.  Examiner respectfully disagrees and notes that the primary prior art, Egerton, is relied upon to disclose the claimed limitations regarding the swing lever, as stated below.  Examiner further notes, as stated below, since Egerton is silent to the limitation “a settable shape mounting first component” Cros is relied upon to teach this limitation, as stated below.  Examiner further notes that the limitation from Cros is a mounting component as claimed and thus 
Applicant further argues the combination of Egerton and Cros is improper because Cros is “an outdated and complex combination of numerous interacting parts and fasteners“.  Examiner notes no such limitation on the use of prior art as the basis of a 35 USC § 103 Rejection exists in patent law. 
Examiner notes that Applicant makes no specific arguments against the art based 35 USC 103 Rejections of Claims 2-9 and 11-18. 
Examiner notes the apparent novelty of the invention, as best understood by the Examiner, according to Page 4, Ln 1-4 of the instant application, is not distinctly claimed as disclosed.  Applicant is encouraged to utilize any means available through the patent application process, including the AFCP 2.0 program, to discuss and present amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Egerton, et alia (US 8,789,403), hereinafter Egerton, in view of Cros (US 4,449,389). 

    PNG
    media_image1.png
    809
    690
    media_image1.png
    Greyscale

FIG EX-1 (annotated Egerton Fig 3)
Regarding Claim 1, Egerton discloses a swing lever assembly for a bodymaker (Col 4, Ln 50-51; and as illustrated in Fig.s 1 & 2), said swing lever assembly (20) comprising: 
an elongated swing lever body including a first end (lower aspect, Fig 3), a medial portion (center aspect, Fig 3), and a second end (upper aspect, Fig 3); 
said swing lever body first end defining a pivotal coupling (lower aspect, Fig 5); 
said swing lever body medial portion defining a rotational coupling (center aspect, Fig 5); 
said swing lever body second end defining a rotational coupling (upper aspect, Fig 5). Egerton is silent to the swing lever body second end rotational coupling includes a settable shape mounting first component. Egerton however discloses a mounting component (a bolt, Fig 5, second end of swing lever) in the swing lever second end and a settable mounting component (25, Fig 5) in the swing lever body medial portion rotational coupling. 
Pages 3 and 4 of the Specification of the instant Application indicates the problems and solution to the prior art. The paragraphs do not particularly indicate of this shape mounting component having a particular geometry is the solution. It appears it is the unitary body of the swing lever with a reduced number of elements is the solution to the problem. The claimed feature is just a change in geometry of two mating structures used for connecting two pieces. 
Examiner notes the Specification of the instant Application defines "a settable shape mounting component" (Page 28, Ln 26-27) as "a mounting including components with non-circular "rotatably congruent shapes". The Specification of the instant Application further defines "rotatably congruent shapes" as non-circular shapes that can be rotated less than 360 degrees about an axis and appear the same as the original orientation. 
Cros teaches a device comprising elements connected by fasteners (18). Cros further teaches a settable shape mounting first component (21). Cros also further teaches the purpose of the shape of the settable shape mounting first component allows for axial movement (i.e., insertion of the element [18]) while restricting the rotation (Col 4, Ln 29-31; Fig 4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the said swing lever body second end rotational coupling as disclosed by Egerton, by substituting rotational coupling opening with the settable shape mounting first component, as taught by Cros, in order to all for axial movement (i.e., insertion of the element) while restricting the rotation. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 (B). In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus. Cros teaches of a fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus. It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with apparatuses having external fastening/mounting devices used to connect and operate internal structures. Therefore it would have been obvious to substitute Egerton's fastening/mounting device head shape to include the head shape of the fastening/mounting device of Cros. 
Regarding Claim 2, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Egerton further discloses said swing lever body second end defines a yoke having a first lateral tine and a second lateral tine; said swing lever body second end yoke first lateral tine and said swing lever body second end yoke second lateral tine each including an opening (as illustrated in FIG EX-1 ). 
Combined Egerton/Cros further teaches said settable shape mounting first component including a number of cavities; and each settable shape mounting first component cavity disposed about an associated swing lever body second end yoke opening (as illustrated in FIG EX-1 ). 
Regarding Claim 3, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Combined Egerton and Cros further teaches each settable shape mounting first component cavity has a rotatably congruent shape (Cros Col 4, Ln 25-44 and Claim 6). Examiner notes Cros Col 4, Ln 25-44 and Claim 6 teaches a polygonal shape, and thus the genus of which a regular polygon is a species. Examiner further notes that a regular polygon is a rotatably congruent shape. Cros further teaches the purpose of the polygon shape is to prevent rotation of the fastening element after it has been inserted into the cavity. Since the regular polygon is a rotatably congruent shape, the regular complementary shape of the fastener provides for insertion in a variety of rotational positions. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 (B). In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus. Cros teaches of a 
fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus. It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a regular polygon, which is a rotatably congruent shape, as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 4, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6). Examiner notes the limitation "convex polygonal shape" has been interpreted to mean a closed figure where all its interior angles are less than 180 degrees and the vertices are pointing outwards. Cros is not explicit to the cavity having a convex polygonal shape, however Cros teaches the fastener (18) intended to be inserted into the cavity (21) is a screw and screws are known to have a convex polygonal shape, as exemplified by hex head cap screws (as evidenced by the provided NPL "Hex head cap screws", 04FEB2017), which would be known to and recognized by a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a convex polygon as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 5, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6). Examiner notes the limitation "regular convex polygonal shape" has been interpreted to mean a closed figure where all its interior angles are equal and are less than 180 degrees and the vertices are pointing outwards. Cros is not explicit to the cavity having a regular convex polygonal shape, however Cros teaches the fastener (18) intended to be inserted into the cavity (21) is a screw and screws are known to have a regular convex polygonal shape, as exemplified by hex head cap screws (as evidenced by the provided NPL "Hex head cap screws", 04FEB2017), which would be known to and recognized by a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a regular convex polygon as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 6, combined Egerton and Cros teaches all elements of the 
claimed invention as stated above. Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6). Examiner notes Cros Claim 6 teaches a polygonal shape, and thus the genus of which a hexagonal shape is a species. It would be obvious to one of ordinary skill in the art to use an hexagon as the polygon in the Egerton/Cros combination as obvious to try, choosing from a finite number of identified predictable solutions (i.e. pentagon, hexagon, heptagon, octagon, etc ... ) with a reasonable expectation of success. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 (B). In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus. Cros teaches of a 
fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus. It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a hexagonal shape as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 7, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6). Examiner notes Cros Claim 6 teaches a polygonal shape, and thus the genus of which an octagonal shape is a species. It would be obvious to one of ordinary skill in the art to use an octagon as the polygon in the Egerton/Cros combination as obvious to try, choosing from a finite number of identified predictable solutions (i.e. pentagon, hexagon, heptagon, octagon, etc ... ) with a reasonable expectation of success .. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 (B). In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus. Cros teaches of a 
fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus. It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using an octagonal shape as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 8, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Egerton further discloses said swing lever body first end pivotal coupling includes a number of elongated collars (Fig 4); and said swing lever body first end pivotal coupling collars extending generally laterally outwardly from opposing sides of said swing lever body (Fig 4). 
Regarding Claim 9, combined Egerton and Cros teaches all elements of the 
claimed invention as stated above. Egerton further discloses said swing lever body second end rotational coupling includes a number of internal support collars (Fig 4); and said swing lever body medial portion rotational coupling includes a number of internal support collars (Fig 4). 
Regarding Claim 10, Egerton discloses a bodymaker (Col 4, Ln 50-51; and as illustrated in Fig.s 1 & 2) comprising: 
a frame assembly (2) (Col 3, Ln 27; Fig 1 ); 
a swing lever assembly (20) including an elongated swing lever body (Fig.s 3 & 5); 
said swing lever assembly body including a first end (lower aspect, Fig 3), a medial portion (center aspect, Fig 3), and a second end (upper aspect, Fig 3); 
said swing lever body first end defining a pivotal coupling (lower aspect, Fig 5); 
said swing lever body medial portion defining a rotational coupling (center aspect, Fig 5); 
said swing lever body second end defining a rotational coupling (upper aspect, Fig 5). Egerton is silent to the swing lever body second end rotational coupling includes a settable shape mounting first component. Egerton however discloses a mounting component (a bolt, Fig 5, second end of swing lever) in the swing lever second end and a settable mounting component (25, Fig 5) in the swing lever body medial portion rotational coupling. 
Pages 3 and 4 of the Specification of the instant Application indicates the 
problems and solution to the prior art. The paragraphs do not particularly indicate of this shape mounting component having a particular geometry is the solution. It appears it is the unitary body of the swing lever with a reduced number of elements is the solution to the problem. The claimed feature is just a change in geometry of two mating structures used for connecting two pieces. 
Examiner notes the Specification of the instant Application defines "a settable shape mounting component" (Page 28, Ln 26-27) as "a mounting including components with non-circular "rotatably congruent shapes". The Specification of the instant Application further defines "rotatably congruent shapes" as non-circular shapes that can be rotated less than 360 degrees about an axis and appear the same as the original orientation. 
Cros teaches a device comprising elements connected by fasteners. Cros further teaches a settable shape mounting first component (18). Cros also further teaches the purpose of the shape of the head of the settable shape mounting first component allows for axial movement (i.e., insertion of the element) while restricting the rotation (Col 4, Ln 29-31; Fig 4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the said swing lever body second end rotational coupling as disclosed by Egerton, by substituting the settable shape mounting first component, as taught by Cros, in order to for axial movement (i.e., insertion of the element) while restricting the rotation. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 (B). In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus. Cros teaches of a fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus. It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with apparatuses having external fastening/mounting devices used to connect and operate internal structures. Therefore it would have been obvious to substitute Egerton's fastening/mounting device head shape to include the head shape of the fastening/mounting device of Cros. 
Regarding Claim 11, Egerton discloses all elements of the claimed invention as stated above. Combined Egerton/Cros further discloses said swing lever body second end defines a yoke having a first lateral tine and a second lateral tine; said swing lever body second end yoke first lateral tine and said swing lever body second end yoke second lateral tine each including an opening (as illustrated in FIG EX-1 ). 
Combined Egerton/Cros further teaches said settable shape mounting first component including a number of cavities; and each settable shape mounting first component cavity disposed about an associated swing lever body second end yoke opening (as illustrated in FIG EX-1 ). 
Regarding Claim 12, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Combined Egerton and Cros further teaches each settable shape mounting first component cavity has a rotatably congruent shape (Cros Col 4, Ln 25-44 and Claim 6). Examiner notes Cros Claim 6 teaches a polygonal shape, and thus the genus of which a regular polygon is a species. Examiner further notes that a regular polygon is a rotatably congruent shape. Cros further teaches the purpose of the polygon shape is to prevent rotation of the fastening element after it has been inserted into the cavity. Since the regular polygon is a rotatably congruent shape, the regular complementary shape of the fastener provides for insertion in a variety of rotational positions. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 (B). In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus. Cros teaches of a 
fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus. It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a regular polygon, which is a rotatably congruent shape, as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 13, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6). Examiner notes the limitation "convex polygonal shape" has been interpreted to mean a closed figure where all its interior angles are less than 180 degrees and the polygonal shape, however Cros teaches the fastener (18) intended to be inserted into the cavity (21) is a screw and screws are known to have a convex polygonal shape, as exemplified by hex head cap screws (as evidenced by the provided NPL "Hex head cap screws", 04FEB2017), which would be known to and recognized by a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a convex polygon as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 14, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6). Examiner notes the limitation "regular convex polygonal shape" has been interpreted to mean a closed figure where all its interior angles are equal and are less than 180 degrees and the vertices are pointing outwards. Cros is not explicit to the cavity having a regular convex polygonal shape, however Cros teaches the fastener (18) intended to be inserted into the cavity (21) is a screw and screws are known to have a regular convex polygonal shape, as exemplified by hex head cap screws (as evidenced by the provided NPL "Hex head cap screws", 04FEB2017), which would be known to and recognized by a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a regular convex polygon as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 15, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6). Examiner notes Cros Claim 6 teaches a polygonal shape, and thus the genus of which a hexagonal shape is a species. It would be obvious to provide a simple substitution of one known element for another to obtain predictable results. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 (B). In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus. Cros teaches of a 
fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus. It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a hexagonal shape as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 16, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6). Examiner notes Cros Claim 6 teaches a polygonal shape, and thus the genus of which an octagonal shape is a species. It would be obvious to one of ordinary skill in the art to use an octagon as the polygon in the Egerton/Cros combination as obvious to try, choosing from a finite number of identified predictable solutions (i.e. pentagon, hexagon, heptagon, octagon, etc ... ) with a reasonable expectation of success. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 (B). In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus. Cros teaches of a 
fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus. It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using an octagonal shape as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 17, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Egerton further discloses said swing lever body first end pivotal coupling includes a number of elongated collars (Fig 4); and said swing lever body first end pivotal coupling collars extending generally laterally outwardly from opposing sides of said swing lever body (Fig 4). 
Regarding Claim 18, combined Egerton and Cros teaches all elements of the claimed invention as stated above. Egerton further discloses said swing lever body second end rotational coupling includes a number of internal support collars (Fig 4); and said swing lever body medial portion rotational coupling includes a number of internal support collars (Fig 4). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Willert (US-6595733-B1) teaches a device comprising a settable rotatable mounting element. 
Screw heads (MAR2016) (http://www.fastenercomponents.com/news/screw­head-screw-drive-types/) teaches regular convex polygonal fastening devices. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571 )272-9870. The examiner can normally be reached on M-F, 0080-1700. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725